IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ming Wei,                                 :
                          Petitioner      :
                                          :
               v.                         :          No. 1321 C.D. 2018
                                          :
State Civil Service Commission            :
(Pennsylvania Department of               :
Health),                                  :
                        Respondent        :


PER CURIAM                             ORDER

               NOW, June 21, 2019, upon consideration of petitioner’s

application for reconsideration, the application is denied.